UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-54224 CHINA HEFENG RESCUE EQUIPMENT, INC. (Exact name of Registrant as Specified in its Charter) Delaware 80-0654192 (State or other jurisdictionof incorporation or organization) (I.R.S. Employer Identification Number) No. 88, Taishan Street Beigang Industrial Zone Longgang District, Huludao Liaoning Province, China (Address of Principal Executive Offices) (86) 0429-3181998 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated fileroAccelerated filer o Non-accelerated filer o Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yeso No x As of June 28, 2012, the registrant had 33,600,000 shares of common stock outstanding. CHINA HEFENG RESCUE EQUIPMENT, INC. INDEX Page PART I – FINANCIAL INFORMATION Item 1. Financial Statements. i Consolidated Balance Sheets as of June 30, 2012 and December 31, 2011 F-1, F-2 Consolidated Statements of Income and Comprehensive Income for the Three and Six Months Ended June 30, 2012 and 2011 (Unaudited) F-3, F-4 Consolidated Statement of Changes in Stockholders’ Equity for the Six Months Ended June 30, 2012 (Unaudited) F-5 Consolidated Statements of Cash Flows for the Six Months Ended June 30, 2012 and 2011 (Unaudited) F-6, F-7 Notes to Consolidated Financial Statements F-8 - F-27 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. 2 Item 3. Quantitative And Qualitative Disclosures About Market Risk. 15 Item 4. Controls and Procedures. 15 PART II – OTHER INFORMATION Item 1. Legal Proceedings. 16 Item 1A. Risk Factors. 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 16 Item 3. Defaults Upon Senior Securities. 16 Item 4. Mine Safe Disclosures. 16 Item 5. Other Information. 16 Item 6. Exhibits. 16 SIGNATURES 17 PART I.FINANCIAL INFORMATION Item 1. Financial Statements. In the opinion of management, the accompanying unaudited financial statements included in this Form 10-Q reflect all adjustments (consisting only of normal recurring accruals) necessary for a fair presentation of the results of operations for the periods presented. The results of operations for the periods presented are not necessarily indicative of the results to be expected for the full year. CHINA HEFENG RESCUE EQUIPMENT, INC. AND SUBSIDIARIES Consolidated Financial Statements for the Three and Six Months ended June 30, 2012 and 2011 CHINA HEFENG RESCUE EQUIPMENT, INC. AND SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 CONTENTS PAGE CONSOLIDATED FINANCIAL STATEMENTS: Consolidated Balance Sheets F-1 Consolidated Statements of Income and Other Comprehensive Income F-3 Consolidated Statement of Changes in Stockholders’ Equity F-5 Consolidated Statements of Cash Flows F-6 Notes to the Consolidated Financial Statements F-8 i CHINA HEFENG RESCUE EQUIPMENT, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2011 (IN U.S.$) ASSETS June 30, December 31, (Unaudited) Current assets: Cash $ $ Accounts receivable Deferred income taxes Prepaid expenses and other current assets Total current assets Fixed Assets Less: accumulated depreciation ) ) Fixed Assets, net TOTAL ASSETS $ $ See accompanying notes to the consolidated financial statements. F-1 CHINA HEFENG RESCUE EQUIPMENT, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS JUNE 30, 2, 2011 (IN U.S.$) LIABILITIES AND STOCKHOLDERS’ EQUITY June 30, December 31, (Unaudited) Current liabilities: Accounts payable $ $ Advances from customers Deferred revenue Loan from stockholders Payroll payable Tax payables Accrued expenses Total current liabilities Stockholders’ equity: Common stock, $.0001 Par; 300,000,000 shares authorized; 33,600,000 and 31,920,000 sharesissued and outstanding as of June 30, 2012 and December 31, 2011 respectively 3,360 3,192 Additional paid-in capital Retained earnings Statutory reserve fund Other comprehensive income Stockholders’ equity before noncontrolling interests Noncontrolling interests Total Stockholders’ equity TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to the consolidated financial statements. F-2 CHINA HEFENG RESCUE EQUIPMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) (IN U.S.$) Three Months Ended June 30, Six Months Ended June 30, 　 Service revenue $ Cost of service ) Gross profit Commission - manufactures Rental commissions – related party - - Cost of commissions ) Commission income-net Gross profit and commission income-net Operating expenses Selling and marketing ) General and administrative ) Total operating expenses ) See accompanying notes to the consolidated financial statements. F-3 CHINA HEFENG RESCUE EQUIPMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME AND OTHER COMPREHENSIVE INCOME FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2(UNAUDITED)(IN U.S.$) Three Months Ended June 30, Six Months Ended June 30, 　 Income before income taxes Provision for income taxes Net income before noncontrolling interests Noncontrolling interests ) Net income attributable to common stockholders Other comprehensive income: Foreign currency translation adjustment Total comprehensive income $ Earnings per common share, basic and diluted $ Weighted average shares outstanding, basic and diluted See accompanying notes to the consolidated financial statements. F-4 CHINA HEFENG RESCUE EQUIPMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY FOR THE SIX MONTHS ENDED JUNE 30, 2012 (UNAUDITED) (IN U.S.$) Common Stock Additional Paid in Capital Retained Earnings Noncontrolling Interests Statutory Reserve Fund Other Comprehensive Income Total Balance, December 31, 2011 $ Reverse merger adjustment ) - Net Income - - - Other Comprehensive Income - Balance, June 30, 2012 $ See accompanying notes to the consolidated financial statements. F-5 CHINA HEFENG RESCUE EQUIPMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) (IN U.S.$) Cash flows from operating activities: Net income $ $ Adjustment to reconcile net income to net cashprovided by operating activities: Depreciation Deferred income taxes ) ) Change in operating assets and liabilities: Decrease (increase) in accounts receivable ) (Increase) in prepaid expenses and other current assets ) ) (Decrease) increase in accounts payable ) Increase (decrease) in advance from customer ) Increase in deferred revenue Increase in tax payables Increase in payroll payables (Decrease) increase in accrued expenses ) Net cash provided by operating activities Cash flows from financing activities: Proceeds from stockholder loans Repayment of stockholder loans ) ) Net cash (used in) financing activities ) ) Cash flows from investing activities: Purchase of fixed assets ) ) Effect of exchange rate changes on cash Net increase in cash Cash, beginning Cash, end $ $ See accompanying notes to the consolidated financial statements. F-6 CHINA HEFENG RESCUE EQUIPMENT, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (continued) FOR THE SIX MONTHS ENDED JUNE 30, 2(UNAUDITED) (IN U.S.$) Supplemental disclosure of cash flow information: Cash paid for income taxes $ $ Cash paid for interest $
